Citation Nr: 0609995	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left shoulder 
injury residuals.

2.  Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and June 2004 rating decisions 
of the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
February 2003 rating decision denied service connection for 
left shoulder injury residuals.  The June 2004 rating 
decision granted service connection for bilateral hearing 
loss and assigned a noncompensable (zero percent) rating 
therefor, effective from June 25, 2002.

The issue of entitlement to service connection for left 
shoulder injury residuals is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran has Level I hearing in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Because 
the Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In the instant case, the veteran is appealing the initial 
rating decision as to his bilateral hearing loss disability.  
Inasmuch as the June 2004 rating decision granted the hearing 
loss service connection claim, that claim has been 
substantiated and his filing of a notice of disagreement as 
to the degree of disability awarded does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, his appeal as to the initial rating assignment in 
this case triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is required only to 
advise the veteran as to what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.

This has been accomplished in the instant case.  The 
statement of the case issued in August 2004 set forth, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," the relevant diagnostic code for bilateral 
hearing loss (38 C.F.R. § 4.85, Diagnostic Code 6100), and 
included a description of the rating formulae for all 
possible schedular ratings under those diagnostic criteria.  
The statement of the case thus informed the appellant of what 
was needed not only to achieve the next higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  The 
Board therefore finds that the appellant has been informed as 
to what was necessary to achieve a compensable rating for his 
service-connected bilateral hearing loss.

Moreover, with regard to the question of effective dates, 
while the veteran was not, during the course of this appeal, 
specifically apprised pursuant to the VCAA of the pertinent 
information, such failure is not prejudicial to him, in view 
of the fact that entitlement to compensation has not been 
demonstrated at any time during the course of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been considered by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the report of a VA audiologic 
examination.  The appellant has been afforded, and has 
declined, the opportunity for a personal hearing at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

Table VIA is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran asserts that a compensable evaluation for his 
bilateral hearing loss should be assigned.  However, the 
clinical evidence, and specifically the report of the VA 
audiological examination conducted during the course of this 
appeal, in March 2004, does not demonstrate that a 
compensable evaluation is warranted at any time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) ("staged" 
ratings can be assigned for claims for compensation arising 
from initial grants of service connection).

Specifically, the results of the March 2004 VA audiometric 
test show that the veteran has Level I hearing in each ear.  
These results correspond to a noncompensable (zero percent) 
rating.  The Board also notes that the report of a private 
audiometric examination, conducted in June 2003, while not 
reduced to numerical findings, does not appear to indicate 
hearing loss greater than that shown in March 2004.  An 
accompanying letter from the private audiologist notes that 
the veteran had speech discrimination of 96 percent, 
bilaterally.  

The Board notes that where appropriate, it has considered the 
provisions of 38 C.F.R. § 4.86a, but these provisions do not 
support a higher rating.  

Although the veteran asserts that his hearing loss warrants a 
higher (that is, compensable) rating, these statements 
clearly have less probative value than the objective findings 
demonstrated on recent audiometric testing.  The Board has no 
discretion in this regard.  The Board points out the 
regulations set forth the manner in which hearing acuity is 
evaluated; see Lendenmann, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

The veteran is also seeking service connection for left 
shoulder injury residuals.  His service medical records show 
that he was accorded treatment in March 1971 for a "jammed" 
left shoulder, with an impression of a left shoulder bruise.  
In June 1971 he was again seen with shoulder complaints, 
deemed to be a "reinjury" of his previous injury, with a 
similar diagnosis of a bruise and recommendation that he use 
a sling as needed.  

The veteran currently contends that he has left shoulder pain 
with concomitant restricted movement.  An August 2002 VA 
treatment report notes the presence of minor left shoulder 
crepitations. 

Thus, the evidence indicates both inservice and current left 
shoulder problems.  The question that must accordingly be 
addressed is whether there is a medical nexus between the 
left shoulder problems shown in 1971 and those now 
manifested.  To that end, the Board finds that the report of 
a VA examination specifically addressing that question would 
be helpful.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
orthopedic examination, with the examiner 
specifically requested to indicate whether 
a chronic left shoulder disability is 
currently manifested and, if so, whether 
it is causally or etiologically related to 
the left shoulder injuries noted during 
service.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, should 
be set forth in a clear and comprehensive 
manner on the examination report.  The 
veteran's claims folder is to be furnished 
to the examiner prior to this examination, 
for his or her review and referral, and he 
or she is to indicate on the examination 
report that the claims folder had been 
reviewed.

2.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for left shoulder injury 
residuals can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement of 
the case, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


